--------------------------------------------------------------------------------

Exhibit 10.11C
AMENDMENT TO EMPLOYMENT AGREEMENT


THIS AMENDMENT (the “Amendment”) is dated December 31, 2008, between THERAGENICS
CORPORATION, a Delaware corporation (the “Company”) and M. CHRISTINE JACOBS, an
individual resident of Georgia (the “Executive”).


INTRODUCTION:


The Company and the Executive entered into that certain employment agreement
dated April 13, 2000, as amended (the “Employment Agreement”).  The parties
hereto now desire to amend the Employment Agreement to comply with Section 409A
of the Internal Revenue Code.


NOW, THEREFORE, and in consideration of the Executive’s continued employment
with the Company, the Company and the Executive hereby mutually agree that the
Employment Agreement is amended as follows:


1.     By adding the following to the end of Section 9(c):


“(i)           If the Company wishes to terminate the Executive’s employment as
a result of a Disability, the Company must provide the written Notice of
Termination at least thirty (30) days in advance of the Date of Termination.


(ii)            If the Executive wishes to terminate her employment for Good
Reason, the Executive must give written Notice of Termination at least ten (10)
days before the Date of Termination; provided, however, that if the Company
cures the event within such ten (10) day period, the Executive may not resign
for Good Reason.


(iii)           If the Executive wishes to terminate her employment without Good
Reason, the Executive must give written Notice of Termination at least two (2)
weeks before the Date of Termination; provided, in the sole discretion of the
Company, the Company may waive such notice.


(iv)           If the Company wishes to terminate the Executive’s employment
without Cause, the Company must give the Executive written Notice of Termination
at least two (2) weeks before the Date of Termination.


(v)           If the Company wishes to terminate the Executive’s employment for
Cause, the Company may terminate the Executive’s employment as soon as the
Notice of Termination is given.”


2.             By deleting the existing language of Section 10(a)(i), 10(c)(i)
and 10(d)(i) and inserting in lieu thereof the following language:


“payment of all Accrued Obligations;”


3.             By adding the following to the end of Section 10(a)(ii) before
the semicolon:


“, which sum shall be payable in one lump sum in cash as soon as practicable but
no later than ninety (90) days following the Date of Termination, provided,
however, that if the Executive is a ‘specified employee’ within the meaning of
Code Section 409A, then to the extent required to avoid a tax under Code Section
409(A), payment shall be delayed until six (6) months after the Date of
Termination, and provided further, that any payment made after the Date of
Termination will be increased by interest at the applicable federal rate under
Code Section 1274(d) from the Date of Termination until the date of payment”.
 
1

--------------------------------------------------------------------------------


 
4.             By deleting the existing language of Sections 10(a)(iv) and
10(c)(iii) and adding in lieu thereof the following language:
 
“two (2) times the annual amount that the Company most recently paid to
Executive to allow Executive to purchase supplemental long-term disability
insurance and the related tax gross-up thereon paid by the Company, payable at
the same time as the payment in Section 10(a)(ii) (with interest as provided in
Section 10(a)(ii)), and continued group health (including dental) plan coverage
(other than under a flexible spending arrangement) for Executive (and
Executive’s spouse and eligible dependents to the extent they were covered
before the Date of Termination) which is generally available to executive
officers of the Company, for a period of two (2) years from the Date of
Termination at the same cost to the Executive as is charged to other executive
officers of the Company from time to time for comparable coverage; provided,
however, that the Company may require the Executive to make an election pursuant
to COBRA to continue such group health plan coverage, and provided that if any
group health plan is a self-insured health plan subject to Section 105(h) of the
Internal Revenue Code or the plan is an insured plan and the insurer does not
consent to continuing coverage after the COBRA continuation coverage period, the
Company will in lieu of such coverage in the case of a self-insured plan or in
lieu of such coverage after the COBRA continuation period in the case of an
insured plan, pay Executive a dollar amount equal to the excess of the COBRA
premium over the premium that would be paid by an actively employed executive
officer for the same group health plan coverage, plus a tax gross-up equal to
seventy five percent (75%) of such dollar amount, and in such event, such amount
will be paid on a monthly basis as and when COBRA premiums are or would be due,
except that if the Executive is a ‘specified employee’ within the meaning of
Code Section 409A, to the extent required to avoid a tax under Code Section
409A, all payments will be delayed until six (6) months following the Date of
Termination.”
 
5.             By adding the following to the end of the last sentence of
Section 13(d), the end of the first sentence of section 13(e), and the end of
the second sentence of Section 13(e):


“provided, however, that payment will be made no later than the end of the next
year following the year in which Executive remits the related taxes.”


6.             By deleting the existing language of Section 17(b) therefrom and
inserting in lieu thereof the following:


“ ‘Accrued Obligations’ shall mean:


(i)            the Executive’s full Base Salary through the Date of Termination,
which shall be payable in accordance with the Company’s ordinary payroll
practices,


(ii)           any unpaid but accrued Annual Bonus, which shall be paid in
accordance with the timing requirements of the applicable bonus plan or the
Company’s normal timing for paying bonuses,


(iii)           the product of the Annual Bonus paid to the Executive for the
last full fiscal year of the Company and a fraction, the numerator of which is
the number of days in the current fiscal year of the Company through the Date of
Termination, and the dominator of which is 365, which shall be payable as soon
as practicable but no later than ninety (90) days following the Date of
Termination, provided, however, that if the Executive is a ‘specified employee’
within the meaning of Code Section 409A, then to the extent required to avoid a
tax under Code Section 409A, payment shall be delayed until six (6) months after
the Date of Termination, except in the event of death, and provided further that
the payment will be increased by interest at the applicable federal rate under
Code Section 1274(d) from the Date of Termination to the date of payment,


(iv)           any compensation previously deferred by the Executive (together
with accrued earnings thereon) and not yet paid by the Company, payable at the
time and in accordance with the provisions of the applicable plan or agreement,
 
2

--------------------------------------------------------------------------------


 
(v)           any accrued vacation pay for the current year not yet paid by the
Company, payable as soon as practicable but no later than ninety (90) days
following the Date of Termination, provided, however, that if the Executive is a
‘specified employee’ within the meaning of Code Section 409A, then to the extent
required to avoid a tax under Code Section 409A, payment shall be delayed until
six (6) months after the Date of Termination, except in the event of death, and
provided further that the payment will be increased by interest at the
applicable federal rate under Code Section 1274(d) from the Date of Termination
to the date of payment,


(vi)           any amounts or benefits owing to the Executive or to the
Executive’s beneficiaries under the then applicable employee benefit plans or
policies of the Company, payable in accordance with the terms of such plans or
policies, and


(vii)          any amounts owing to the Executive for reimbursement of expenses
properly incurred by the Executive prior to the Date of Termination and which
are reimbursable in accordance with the reimbursement policy of the Company
described in Section 5(a), payable in accordance with the Company’s policy.”


7.             By deleting the existing language of Section 17(p) and inserting
in lieu thereof the following:


“ ‘Date of Termination’ shall mean the date of the Executive’s ‘separation from
service’ within the meaning of Code Section 409A.”


8.             By adding the following new Section 17(y):


“ ‘Code’ means the Internal Revenue Code of 1986, as amended.”
 
9.             By adding the following new Section 17(z):
 
“ ‘Termination of employment’ and similar terms shall refer solely to a
‘separation from service’ within the meaning of Code Section 409A.”


Except as specifically amended hereby, the Employment Agreement shall remain in
full force and effect as prior to this Amendment.


IN WITNESS WHEREOF, the parties have caused this Amendment as of the day and
year first above written.
 
 

 
THERAGENICS CORPORATION:
     
By: /s/ Bruce W. Smith
     
Print Name: Bruce W. Smith
     
Title: Secretary
         
M. CHRISTINE JACOBS:
     
/s/ M. Christine Jacobs

 
 
3